NO. 12-15-00132-CV

                           IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

DOMINIQUE A. MALONE,                               §      APPEAL FROM THE 145TH
APPELLANT

V.                                                 §      JUDICIAL DISTRICT COURT

PROGRESSIVE COUNTY MUTUAL
INSURANCE COMPANY,             §    NACOGDOCHES COUNTY, TEXAS
APPELLEE
                      MEMORANDUM OPINION
                          PER CURIAM
       This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3.
       Pursuant to Rule 32.1, Appellant’s docketing statement was due to have been filed at the
time the appeal was perfected, i.e., May 20, 2015. See TEX. R. APP. P. 32.1. On May 20, 2015,
this court sent a notice informing Appellant that she should file a docketing statement within ten
days if she had not already done so. On the same date, this court sent Appellant a notice
requesting that she remit the filing fee for the appeal on or before June 1, 2015. See TEX. R. APP.
P. 5 (requiring payment of filing fee at time an item is presented for filing).
       Appellant did not file the docketing statement or pay the filing fee. Accordingly, on
June 2, 2015, this court issued another notice advising Appellant that the docketing statement
was past due. The notice also advised Appellant that the filing fee was due to have been paid on
or before June 1, 2015, but had not been received. The notice further provided that unless the
docketing statement was filed and the filing fee paid on or before June 12, 2015, the appeal
would be presented for dismissal in accordance with Rule 42.3. The time for filing the docketing
statement and paying the filing fee has expired, and Appellant has not complied with the court’s
request. Because Appellant has failed to comply with Texas Rules of Appellate Procedure 5 and
32.1, the appeal is dismissed. See TEX. R. APP. P. 42.3(c).
Opinion delivered June 17, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)



                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JUNE 17, 2015


                                         NO. 12-15-00132-CV


                          DOMINIQUE A. MALONE,
                                Appellant
                                   V.
             PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY,
                                 Appellee


                                Appeal from the 145th District Court
                      of Nacogdoches County, Texas (Tr.Ct.No. C1430149)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.